J-S51026-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

EMMETT COLEMAN

                            Appellant                 No. 1866 EDA 2014


             Appeal from the Judgment of Sentence June 16, 2014
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0000752-2013


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                       FILED NOVEMBER 09, 2015

        Emmett Coleman appeals from the judgment of sentence entered in

the Court of Common Pleas of Philadelphia County.          In addition, Coleman

has filed a pro se “Request for Court Appointed Counsel.” After our review,

we affirm the judgment of sentence, grant counsel’s petition to withdraw,

and deny Coleman’s request for court-appointed counsel.

        The trial court summarized the facts of this matter as follows:

        At the trial for [Coleman], the complainant, Russell Pheifer,
        testified that on October 19, 2012, at approximately 7:45 in the
        evening, he was walking with his girlfriend coming back from
        Whole Foods [and] going to his apartment at 1520 Green Street
        in Philadelphia. As they were approaching the apartment, Mr.
        Pheifer testified that he saw [Coleman] standing outside the
        apartment building leaning against a car.       [Coleman] was
        wearing a dark wool hat and a thermal and Mr. Pheifer testified
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S51026-15


     that he had never seen him before. As Mr. Pheifer and his
     girlfriend entered the apartment building through the front door
     using his key and were about to head up the steps to his
     apartment on the second floor, [Coleman] followed in behind
     them before the front door closed. Mr. Pheifer testified that
     [Coleman] followed him and his girlfriend up the steps and as
     they turned to go toward the apartment, [Coleman] was about
     four steps behind them. Mr. Pheifer testified that at that point
     he made sure his girlfriend was walking in front of him[,] and
     she went into the apartment first and he followed behind her. As
     the door to the apartment was closing, Mr. Pheifer testified that
     he felt the door hit him in the back with some force. Mr. Pheifer
     testified that he realized what was happening and he started to
     try to push the door close[d] as [Coleman] was pushing the door
     back on the other side. Mr. Pheifer testified that he heard
     [Coleman] say something to the extent of “I’m going to get in
     this door, open this door[,]” though Mr. Pheifer could not make it
     out clearly. This struggle lasted for about four or five seconds
     and Mr. Pheifer was able to push [Coleman] back off the door
     and close it. Mr. Pheifer then locked the door and called the
     police.    About five to ten minutes later, the police officers
     showed up and Mr. Pheifer explained [] the situation. The
     officers then walked toward the back of the building on the first
     floor and saw that the door was propped open by a coat hanger.
     That back door led to an enclosed backyard of the apartment
     building. The back door is always locked and can only be
     entered from the outside by using a key. One of the officers,
     Officer Harvey, went down to the backyard to look around and
     found [Coleman]. [Coleman] was handcuffed and brought to Mr.
     Pheifer who identified him as the person who tried to get into his
     apartment. Mr. Pheifer testified that he never gave [Coleman]
     permission to enter into his apartment or the apartment
     building.

     Police Officer Michael Harvey testified that on October 19, 2012,
     at approximately 8:00 p.m., his tour of duty took him and his
     partner Officer Girardo[,] who were dressed in plainclothes[,] to
     1520 Green Street as they were responding to a burglary in
     progress. When they arrived at the location, Officer Harvey
     testified that they were met by Mr. Pheifer who told them about
     [Coleman] following him into the apartment building and then
     attempting to gain entrance into his apartment. Officer Harvey
     asked Mr. Pheifer which way [Coleman] had fled but Mr. Pheifer
     was not sure. Officer Harvey then decided to check the rear of


                                   -2-
J-S51026-15


        the building and that is when he saw the back door propped
        open with the hanger. At that point, Officer Harvey testified that
        he went out to check the backyard and he saw [Coleman]
        standing in the corner trying not to be seen. When [Coleman]
        saw the officer he attempted to climb the fence so Officer Harvey
        identified himself as a police officer and drew his weapon and
        ordered [Coleman] to the ground. Officer Harvey then placed
        [Coleman] in custody and brought him to Mr. Pheifer to identify.

Trial Court Opinion, 2/5/15, at 2-4 (citations omitted).

        Coleman was arrested and charged with burglary and criminal

trespass.     A non-jury trial was held on November 26, 2013, and on

December 2, 2013, the trial court found Coleman guilty of criminal trespass1

only. The trial court sentenced Coleman to 19 to 60 months’ incarceration

on June 6, 2014. This timely appeal followed.2

        On appeal, Coleman raises the following issues:

        1. Was the evidence sufficient to prove criminal trespass?

        2. Was the nineteen to sixty months’ sentence [of incarceration]
           imposed for the offense of criminal trespass a legal sentence?

Brief for Appellant, at 2.




____________________________________________


1
    18 Pa.C.S. § 3503.
2
  Coleman filed an initial timely concise statement of errors complained of on
appeal pursuant to Pa.R.A.P. 1925(b) with a request for an extension of time
to file a supplemental statement upon receipt of all notes of testimony. The
trial court granted the request for the extension of time, and Coleman filed a
final concise statement on October 29, 2014.




                                           -3-
J-S51026-15



       Counsel has a filed a petition to withdraw pursuant to Anders,

McClendon, and Santiago.3 Based upon Anders and McClendon, counsel

seeking to withdraw must:           1) petition the court for leave to withdraw,

certifying that after a thorough review of the record, counsel has concluded

the issues to be raised are wholly frivolous; 2) file a brief referring to

anything in the record that might arguably support an appeal; and 3) furnish

a copy of the brief to the appellant and advise him of his right to obtain new

counsel or file a pro se brief raising any additional points that the appellant

deems worthy of review.         Commonwealth v. Hernandez, 783 A.2d 784,

786 (Pa. Super. 2001). Additionally, in Santiago, our Supreme Court held

that counsel must state the reasons for concluding the client’s appeal is

frivolous. Santiago, 978 A.2d at 361.

       Instantly, counsel’s petition to withdraw states that he has examined

the record and has concluded that the appeal is wholly frivolous. Counsel

has also filed a brief in which he repeats the assertion that there are no non-

frivolous issues to be raised and indicates the reasons for concluding the

appeal is frivolous. Counsel has notified Coleman of the request to withdraw

and has provided Coleman with a copy of the brief and a letter explaining

Coleman’s right to proceed pro se or with privately retained counsel


____________________________________________


3
  Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981); and Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).



                                           -4-
J-S51026-15



regarding any other issues he believes might have merit. Accordingly, we

find   that   counsel    has   substantially   complied   with   the   procedural

requirements for withdrawal.

       We next conduct our independent review of Coleman’s issues raised in

the Anders brief.       Coleman first asserts that the evidence was insufficient

to convict him of criminal trespass.

       As a general matter, our standard of review of sufficiency claims
       requires that we evaluate the record in the light most favorable
       to the verdict winner giving the prosecution the benefit of all
       reasonable inferences to be drawn from the evidence. Evidence
       will be deemed sufficient to support the verdict when it
       establishes each material element of the crime charged and the
       commission thereof by the accused, beyond a reasonable doubt.
       Nevertheless, the Commonwealth need not establish guilt to a
       mathematical certainty. Any doubt about the defendant’s guilt is
       to be resolved by the fact finder unless the evidence is so weak
       and inconclusive that, as a matter of law, no probability of fact
       can be drawn from the combined circumstances.

Commonwealth v. Lynch, 72 A.3d 706, 707-08 (Pa. Super. 2013)

(internal citations and quotation marks omitted).

       “A person who enters any building or occupied structure, knowing that

he is not licensed or privileged to do so is guilty of criminal trespass.”

Commonwealth v. Goldsborough, 426 A.2d 126, 127 (Pa. Super. 1981);

see 18 Pa.C.S. § 3503(a).          At trial, the testimony of Russell Pheifer

established that Coleman did not have permission to enter Pheifer’s

apartment, Coleman broke the plane of the apartment’s threshold, and the

apartment was a separately occupied structure where Pheifer lived.

Accordingly, when the evidence is viewed in the light most favorable to the


                                       -5-
J-S51026-15



Commonwealth, it demonstrates that Coleman entered the apartment

without privilege to do so, satisfying the elements of criminal trespass.

Goldsborough, supra. Thus, Coleman’s sufficiency of the evidence claim

lacks merit.

      Coleman next challenges the legality of his sentence.              Specifically,

Coleman asserts that his sentence was entered in violation of Pa.R.Crim.P.

704(A), which directs trial courts to impose a sentence within ninety days of

a conviction. However, the time limit may be extended for “good cause” set

forth on the record by the trial court, including “where the delay (1) arise[s]

from a specific articulable cause which is (2) not attributable to the

Commonwealth’s           own     negligence      or     deliberate     misconduct.”

Commonwealth v. Guffey, 710 A.2d 1197, 1198 (Pa. Super. 1998)

(citation omitted).

      Here, the trial court noted specific reasons on the record to explain the

delay in Coleman’s sentencing. The court noted that sentencing was delayed

multiple times because Coleman was not brought to court while in custody.

This type of delay is not attributable to the Commonwealth.                         See

Commonwealth v. Jefferson, 741 A.2d 222, 224 (Pa. Super. 1999)

(failure   to   bring    down   defendant     despite   writ   not   attributable    to

Commonwealth).          The other delay in sentencing was caused by snow that

forced the court to close.          This, likewise, is not attributable to the

Commonwealth.           Accordingly, the delay in sentencing does not provide

Coleman with a basis for relief. Guffey, supra.

                                       -6-
J-S51026-15



          Finally, we must address Coleman’s pro se “Request for Court

Appointed Counsel.”      In support of his request for court-appointed counsel,

Coleman states that counsel has filed a brief outlining frivolous arguments

and informed him he could retain new counsel, but has not told him how to

do so.        Essentially, Coleman acknowledges that he has received the

correspondence with required information that counsel seeking to withdraw

was required to send to him pursuant to Anders and McClendon. Counsel

is not required to provide directions regarding how to obtain private counsel.

Moreover, we have found Coleman’s claims to be frivolous and note that his

“Request for Court Appointed Counsel” includes no other alleged bases for

relief.     Consequently, we deny Coleman’s request for court-appointed

counsel.

          Based upon the foregoing, we find Coleman’s claims to be meritless.

Therefore, we affirm the judgment of sentence and grant counsel’s petition

to withdraw.

          Request for court-appointed counsel denied.   Judgment of sentence

affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2015


                                      -7-